In an action to recover damages for libel, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered June 20, 1974, in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiff’s ease at a non jury trial. Judgment affirmed, with costs. Defendant, an insurance agent, wrote two letters to the Westchester County Bar Association accusing plaintiff, an attorney, of unethical conduct in his representation of persons who had been injured in an accident that occurred on the premises of persons whose liability insurance had been obtained by defendant. The trial court dismissed the complaint on the ground that the communications were protected by an absolute privilege. The court went on to add that, in its opinion, plaintiff had committed unethical and improper acts. We agree that the letters in question were absolutely privileged, as complaints filed to initiate a judicial proceeding (Wiener v. Weintraub, 22 N Y 2d 330). However, we disagree with the trial court’s conclusions concerning the propriety of plaintiff’s conduct. Nothing in the acts ascribed to plaintiff violated the Canons of Ethics; nor may they otherwise be considered unprofessional. Gulotta, P. J., Hopkins, Martuseello, Latham and Christ, JJ., concur.